Michigan Territory—towit—supreme court—

Ralph M. Pomeroy adv Joachin Perras

in case
and the sd Ralph M. Pomeroy by Sol Sibley his atty comes here into court and prays judg4 of the writ and declaration aforesd and that the same may be abated Because the said Ralph M. Pomeroy says that since the last continuance of said action, the said Joachin Perras Plaintiff in said action did die, and is now dead, Towit on the first day of Jany 1812, Towit at Detroit in the Territory of Michigan aforesd which fact the said Ralph is ready to *348verify and prove—Wherefore the said Ralph prays judg1 of the sd writ & Declaration aforesd and that said action for the cause aforesd may be adjudged to be abated, with his costs &c Sol Sibley Aty for deP
Michigan Territory to wit
Ralph M. Pomeroy puts in his place, to defend him in the above action
Sol Sibley his Atty—

[In the handwriting of Solomon Sibley]